Judgment of the City Court of Mount Vernon and order denying motion for a new trial unanimously affirmed, with costs. It is unnecessary to decide the conclusiveness of the written memorandum involved. The plaintiff, without objection or exception, gave testimony that the jewelry in question was delivered to the defendant to sell to whomsoever he pleased and on any terms that defendant sought to obtain upon a sale. The practical construction given by the plaintiff to the memorandum was, therefore, that of a sale and not of a bailment. Present — Lazansky, P. J., Young, Rapper, Carswell and Davis, JJ.